Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Oath/Declaration
The Reissue Declarations filed 03/29/2021 have been received and are acceptable.  It is noted that if the claims are amended, the declaration error statement may no longer be applicable to the error(s) remaining in the reissue.  In this case, the error statement will need to be amended in order to reference another error supporting the reissue of the patent.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the controller sending the signal to the insulin delivery device and the delivery device receiving the signal, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As independent claims 1, 8, 15 and 22 currently recite, the insulin device operates in response to a signal and the controller generates the signal; however, the signal is never sent to the insulin delivery device.  The controller generating the signal and the device operative to the signal cannot result in control of glucose unless the controller sends the signal and the delivery device receives the signal.  
Claims 15-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an insulin delivery device, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As independent claims 15 and 22 currently recite, the system functions “to infuse insulin into a subject.”  However, nothing is claimed that enables the system to infuse insulin into a subject.  It is recommended that the claims be amended to recite an insulin delivery device.
Claims 7, 14, 21, and 28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the controller sending the “counter-regulatory agent does control signal” to the counter-regulatory agent delivery device and the delivery device receiving the signal, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As the claims currently recite, the signal is generated but never sent.  The controller generating the signal and the device operative to the signal cannot result in counter-regulatory agent delivery unless the controller sends the signal and the delivery device receives the signal.
Claims 21, and 28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a counter-regulatory agent delivery device, which is critical or essential to the practice of the invention but not included in the claim(s).  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As the claims currently recite, the system functions “to infuse a counter-regulatory agent into a subject.”  However, nothing is claimed that enables the system to infuse a counter-regulatory agent into a subject.  It is recommended that the claims be amended to recite a counter-regulatory agent delivery device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mathematical relationship without significantly more. The claim(s) recite(s) a signal. This judicial exception is not integrated into a practical application because the signal is not sent by the controller and received by the insulin delivery device. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the signal is not integrated into the sensor-driven glucose control system including the insulin delivery device.
The eligibility analysis is a multi-step, multi-prong evaluation of patent subject matter eligibility.
Independent claim 1
Step 1: Does the claim fall within a statutory category?  Yes, the claim is directed to a system which is a statutory category of invention.
Step 2A Prong One: Does the claim recite a judicial exception?  Yes, the claim recites that the functional steps of generating the insulin dose control signal; receiving information regarding total amounts of insulin administered; and automatically adapting the amounts of the dose in response to a mathematical calculation or relationship.  As is evident from the specification, the claimed limitations are mathematical calculations of the values received and manipulated.  
Step 2A Prong Two: Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?   No, the claim does not integrate the signal into a practical application of the exception.  It is recommended that the claim be amended to include the functional recitation of the controller sending the signal to the insulin delivery device for administering the insulin into a patient. 
	Step 2B: Does the claim as a whole amount to significantly more than the recited exception?  While the claim does positively recite an insulin delivery device, the functional recitations of the claim only amount to the generation of a signal by a controller.  The signal is never sent to the insulin delivery device that can carry out the purpose of the signal.  
	Dependent claims 2-7
	Dependent claims 2-7 contain additional limitations with respect to the signal.  None of these claims incorporate the signal into a practical application.  The dependent claims do not as a whole amount to significantly more than further functional recitations of the signal from claim 1.  Therefore, the mathematical calculation or relationship furthered in the dependent claims furthers the judicial exception of an abstract idea.
Independent claim 8
Step 1: Does the claim fall within a statutory category?  Yes, the claim is directed to a method which is a statutory category of invention.
Step 2A Prong One: Does the claim recite a judicial exception?  Yes, the claim recites that the method of operating the controller includes generating the insulin dose control signal; receiving information regarding total amounts of insulin administered; and automatically adapting the amounts of the dose in response to a mathematical calculation or relationship.  As is evident from the specification, the claimed limitations are mathematical calculations of the values received and manipulated.  
Step 2A Prong Two: Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?   No, the claim does not integrate the signal into a practical application of the exception.  It is recommended that the claim be amended to include the method steps of the controller sending and the insulin delivery device receiving the signal. 
	Step 2B: Does the claim as a whole amount to significantly more than the recited exception?  No, the method steps of the claim only amount to the generation of a signal by a controller.  The signal is never sent to a device that can carry out the purpose of the signal.
	Dependent claims 9-21
	Dependent claims 9-14 contain additional limitations with respect to the signal.  None of these claims incorporate the signal into a practical application.  The dependent claims do not as a whole amount to significantly more than the generation of the signal from claim 8.  Therefore, the mathematical calculation or relationship furthered in the dependent claims furthers the judicial exception of an abstract idea.
Independent claim 15
Step 1: Does the claim fall within a statutory category?  Yes, the claim is directed to a system which is a statutory category of invention.
Step 2A Prong One: Does the claim recite a judicial exception?  Yes, the claim recites that the functional steps of generating the insulin dose control signal; receiving information regarding total amounts of insulin administered; and automatically adapting the amounts of the dose in response to a mathematical calculation or relationship.  As is evident from the specification, the claimed limitations are mathematical calculations of the values received and manipulated.  
Step 2A Prong Two: Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?   No, the claim does not integrate the signal into a practical application of the exception.  It is recommended that the claim be amended to positively claim an insulin delivery device for infusing insulin into a patient and to include the functional recitation of the controller sending the signal to the insulin delivery device for administering the insulin into a patient. 
	Step 2B: Does the claim as a whole amount to significantly more than the recited exception?  No, the functional recitations of the claim only amount to the generation of a signal by a controller.  The signal is never sent to a device that can carry out the purpose of the signal.  Furthermore, a device for achieving the purpose of the signal is not even claimed.  
	Dependent claims 16-21
	Dependent claims 16-21 contain additional limitations with respect to the signal.  None of these claims incorporate the signal into a practical application.  The dependent claims do not as a whole amount to significantly more than further functional recitations of the signal from claim 15.  Therefore, the mathematical calculation or relationship furthered in the dependent claims furthers the judicial exception of an abstract idea.
Independent claim 22
Step 1: Does the claim fall within a statutory category?  Yes, the claim is directed to a method which is a statutory category of invention.
Step 2A Prong One: Does the claim recite a judicial exception?  Yes, the claim recites that the method of operating the controller includes generating the insulin dose control signal; receiving information regarding total amounts of insulin administered; and automatically adapting the amounts of the dose in response to a mathematical calculation or relationship.  As is evident from the specification, the claimed limitations are mathematical calculations of the values received and manipulated.  
Step 2A Prong Two: Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?   No, the claim does not integrate the signal into a practical application of the exception.  It is recommended that the claim be amended to include the method steps of the controller sending and an insulin delivery device for administering insulin receiving the signal. 
	Step 2B: Does the claim as a whole amount to significantly more than the recited exception?  No, the method steps of the claim only amount to the generation of a signal by a controller.  The signal is never sent to a device that can carry out the purpose of the signal.  Furthermore, a device for achieving the purpose of the signal is not even claimed.  
	Dependent claims 23-28
	Dependent claims 23-28 contain additional limitations with respect to the signal.  None of these claims incorporate the signal into a practical application.  The dependent claims do not as a whole amount to significantly more than the generation of the signal from claim 22.  Therefore, the mathematical calculation or relationship furthered in the dependent claims furthers the judicial exception of an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        




Conferee: /WILLIAM C DOERRLER/                  Reexamination Specialist, Art Unit 3993                                                                                                                                                                                      
Conferee: /Patricia L Engle/                 Reexamination Specialist, Art Unit 3993